department of the treasury internal_revenue_service washington d c date jul - contact person id number telephone number uil nos employer_identification_number legend b c x y dear applicant this letter responds to x's request dated date for rulings regarding the tax effects of a private foundation's proposed grant to a public charity for the purchase of an historic mansion facts x is a private_foundation described in sec_501 c and a of the code x makes grants for a variety of exempt purposes y is also described in sec_501 and has an advance public charity ruling under sec_509 and sec_170 y's purposes are to promote education in the fields of b and c x recently received a grant proposal from y requesting funds to allow y to purchase and refurbish a mansion the mansion is listed in the national and state registers of historic places and located within the city's historic_district y plans to amend its artictes of incorporation to add an additional exempt_purpose of historic preservation x made a grant to y to cover the expenses of planning for the possible purchase of the mansion x proposes to grant y the funds needed to purchase the mansion conditional upon y raising from other sources the additional funds necessary to renovate and maintain the mansion y plans to occupy part of the first floor of the mansion for use in its exempt programs to hold conferences and operate a museum and to lease the second floor and remainder of the first floor to a c trade_association connected with the fields of b and c and to for-profit organizations certain first-floor facilities training center and conference room will be used jointly by y and the trade_association the public will have access to the areas of the mansion occupied by y during y's regular business hours and to the other parts of the mansion by appointment at a mutually agreeable time x and y and the directors officers and substantial contributors of x and y have no family or business relationship with each other or with the seller of the mansion y has one common officer with the trade_association and could have overlapping board members none currently given their overlapping 3h spheres of interest but no more than of y's board members will board members or officers of the trade_association all leases of mansion facilities by y will be on arm's length terms the consideration for y's lease to the trade_association will be determined by independent appraisal and any y directors with a conflict of interest will recuse themselves from approving such lease rulings requested x requests the following rulings the grant from x to y will not constitute a taxable_expenditure under sec_4945 of the code the grant from x to y will not adversely affect the exempt status of x the grant will constitute an unusual grant under sec_1_170a-9 and sec_1 a - c of the code the expansion of y's original exempt purposes to include historical preservation of the mansion and acceptance and use of the grant in the manner described above will not adversely affect y's exempt status under sec_501 of the code law sec_170 and sec_501 of the code refer to organizations organized and operated exclusively for charitable educational or other exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_4945 of the code defines a taxable_expenditure by a private_foundation as an amount_paid or incurred-- to attempt to influence legislation to influence a specific public election or carry on a voter registration drive to grant funds to an individual for travel study or similar purposes unless certain requirements are met to grant funds to an organization unless it is described in sec_509 or or d or unless the private_foundation exercises expenditure_responsibility with respect to the grant in accordance with sec_4945 or for a non-170 c b purpose sec_1_170a-9 of the income_tax regulations provides that a contribution may be excluded from the numerator and denominator of the public-support fraction ie treated as an unusual grant if the contribution meets the criteria of sec_1_170a-9 the exclusion is generally intended to apply to substantial contributions or bequests from disinterested parties which contributions or bequests a are attracted by reason of the publicly supported nature of the organization b are unusual or unexpected with respect to the amount thereof and c would by reason of their size adversely affect the status of the organization as normally being publicly supported for the applicable_period in the case of a grant as defined in sec_1_509_a_-3 of the regulations which meets the requirements of this subdivision if the terms of the granting instrument require that the funds be paid to the recipient organization over a period of years the amount received by the organization each year pursuant to the terms of such grant may be excluded for such year however no item of gross_investment_income may be excluded sec_1_170a-9 of the regulations provides that in determining whether a particular contribution may be treated as an unusual grant all pertinent facts and circumstances will be taken into consideration no single factor will necessarily be determinative for some of the factors similar to the factors to be considered see sec_1_509_a_-3 sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes under sec_501 of the code unless it serves a public rather than a private interest thus an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled by such private interests sec_1_509_a_-3 of the regulations provides that among the factors to be considered are i whether the contribution was made by any person or persons standing in a relationship to such person which is described in sec_4946 through g of the code who created the organization previously contributed a substantia part of its support or endowment or stood in a position of authority such as a foundation_manager within the meaning of sec_4946 with respect to the organization a contribution made by a person other than those persons described in this subdivision will ordinarily be given more favorable consideration than a contribution made by a person described in this subdivision ii whether the contribution was a bequest or an inter_vivos transfer a bequest will ordinarily be given more favorable consideration than an inter_vivos transfer iii whether the contribution was in the form of cash readily marketable_securities or assets which further the exempt purposes of the organization such as a gift of a painting to a museum iv except in the case of a new organization whether prior to the receipt of the particular contribution the organization a has carried on an actual program of public solicitation and exempt_activities and b has been able to attract a significant amount of public support v whether the organization may reasonably be expected to attract a significant amount of public support subsequent to the particular contribution in this connection continued reliance on unusual grants to fund an organization's current operating_expenses as opposed to providing new endowment funds may be evidence that the organization cannot reasonably be expected to attract future support from the general_public vi whether prior to the year in which the particular contribution was received the organization met the one-third support_test without the benefit of any exclusions of unusual grants vii whether neither the contributor nor any person standing in a relationship to such contributor which is described in sec_4946 through g continues directly or indirectly to exercise control_over the organization viii whether the organization has a representative governing body as described in sec_1_509_a_-3 i of the regulations ix whether material restrictions or conditions within the meaning of sec_1_507-2 have been imposed by the transferor upon the transferee in connection with such transfer sec_53_4945-2 of the regulations provides that a grant by a private_foundation to an organization described in sec_509 or of the code does not constitute a taxable_expenditure by the foundation under sec_4945 other than under sec_4945 if the grant by the private_foundation is not earmarked to be used for any activity described in sec_4945 or is not earmarked to be used in a manner which would violate sec_4945 or and there does not exist an agreement oral or written whereby the grantor foundation may cause the grantee to engage in any such prohibited activity or to select the recipient to which the grant is to be devoted for purposes of this paragraph a i a grant by a private_foundation is earmarked if the grant is given pursuant to an agreement oral or written that the grant will be used for specific purposes revrul_75_470 1975_2_cb_207 held educational and charitable under sec_501 of the code an organization that promoted an appreciation of history through acquiring restoring and preserving homes having special historical or architectural significance and opening the structures for viewing by the general_public operations were financed from admission fees and public contributions the service reasoned that the organization operated like a museum revrul_86_49 1986_1_cb_243 held charitable and educational under sec_504 c of the code an organization that preserved the historic or architectural character of a community by purchasing historically or architecturally significant properties placing restrictive covenants on them occasionally restoring them and selling them on arm's length terms the service reasoned that the organization educated the public and prevented community deterioration rationale each of the requested rulings is discussed in turn below ordinarily a grant to a public charity described in sec_509 does not constitute a taxable_expenditure the proposed grant is earmarked for a use that will further the exempt purposes of y as discussed below and does not involve lobbying political campaigning or other non-exempt purposes as discussed below the proposed grant will be used in furtherance of y‘s exempt purposes and therefore will not adversely affect the c status of x under the circumstances the proposed grant will be an unusual grant disregarded for purposes of calculating public support under sec_170 the proposed grant is an unusually large contribution from a disinterested party appears to be made by reason of y's publicly supported nature and would by reason of its size adversely affect y's status as publicly supported for the applicable_period aside from the planning grant which may be regarded as related to the proposed grant x has made no prior contributions to y and holds no influence within y the proposed grant is in the form of cash although x has yet to attract a significant amount of public support x is a new organization and may reasonably be expected to attract a significant amount of public support once it occupies the mansion and its programs become fully operational x exercises no control overy yhasa tepresentative governing body of experts in the fields of b and c itis represented that no material restrictions or conditions within the meaning of sec_1_507-2 of the regulations have been imposed by x upon y in connection with such transfer preservation of historically significant property such as the mansion in question for the education of the public is a recognized exempt_purpose and y's amendment of its organizing documents to include such purpose is permissible under the circumstances y's proposed acquisition and use of the mansion partly in direct furtherance of its exempt purposes and partly for the production_of_income will not adversely affect y' sec_501 status rulings accordingly we rule’as follows the grant from x to y will not constitute a taxable_expenditure under sec_4945 of the code the grant from x to y will not adversely affect the exempt status of x _ the grant will constitute an unusual grant under sec_1_170a-9 and sec_1 a - c of the code the expansion of y's original exempt purposes to include historical preservation of the mansion and acceptance and use of the grant in the manner described above will not adversely affect y's exempt status under sec_501 of the code except as we have ruled above we express no opinion as to the tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to x sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve any future tax questions relating to x's activities x should keep a copy of this ruling in x’s permanent records we are providing our ohio tax exempt government entities office a copy of this ruling sincerely yours signed garland a garte garland a carter manager exempt_organizations technical group
